Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction

Claims 31, 32, 34-41 and 43 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112



The rejection of claims 44-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been obviated by the amendment filed October 25, 2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The rejection of claims 46-53 under 35 U.S.C. 103 as being unpatentable over JP 2011225401 has been obviated by the amendment filed October 25, 2021.

Claims 1, 4, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0066131 to Harris.
Harris discloses a catalyst composition that may comprise a beta zeolite component having a silica to alumina molar ratio of 500:1 or more, which completely embraces the herein claimed atomic silicon to aluminum ratio of 1000:1.  The zeolite beta is disclosed as being stabilized by reaction with phosphoric acid to provide 1-7% P2O5 in the zeolite.  These amounts in combination with the amounts of silicon in the zeolite beta will also cause the Si/P ratio to overlap with the instantly claimed range.  Although the reference is silent with respect to the pore volume and surface area of this 
See particularly paragraphs [0042] and [0046] – [0049].

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are moot to the extent set forth hereinabove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,472,922 discloses compositions comprising zeolite beta and phosphorus to improve attrition of an FCC catalyst.  US 2003/0004383 discloses medium-pore zeolite materials treated with a phosphorus modifier to control and maintain the micropore volume of the zeolite under steaming conditions.  US 6,787,023 discloses BEA framework aluminosilicates with very high silica to alumina ratios containing only trace amounts of aluminum.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732